Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED
NOTICE OF ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/21/2020 has been entered.


Examiner’s Amendment-Claims
The following Examiner's amendments to claims 34-37, 101-104, 125, and 128-129 have been authorized in a telephone interview with Applicant's representative, Tianran Yan at 202 295-4781 on Wednesday 12/09/2020 and in a subsequent email on Friday 12/11/2020.

Claim 34 has been re-written as follows:


Claim 35 has been re-written as follows:
35.  The composition of claim 31, wherein the nucleotide linker is AATTATTAATTA (SEQ ID NO: 462). 

Claim 36 has been re-written as follows:
36.  The composition of claim 31, wherein the nucleotide linker is AATTATTAATTATAAT (SEQ ID NO: 463). 

Claim 37 has been re-written as follows:
37.  The composition of claim 31, wherein the nucleotide linker is GTTTTAGAGCTATGCT (SEQ ID NO: 464) or GTTTTGAATGGTCCCAAAAC (SEQ ID NO: 465).

Claim 101 has been re-written as follows:
101.  The composition of claim 80, wherein the nucleotide linker is ATTA or AATTATTA.

Claim 102 has been re-written as follows:


Claim 103 has been re-written as follows:
103.  The composition of claim 80, wherein the nucleotide linker is AATTATTAATTATAAT (SEQ ID NO: 463).

Claim 104 has been re-written as follows:
104.  The composition of claim 80, wherein the nucleotide linker is GTTTTAGAGCTATGCT (SEQ ID NO: 464) or GTTTTGAATGGTCCCAAAAC (SEQ ID NO: 465).

Claim 125 has been re-written as follows:
125.	A composition comprising:
(I) a polynucleotide encoding a tandem guide RNA, which tandem guide RNA comprises:
(a) a first guide sequence capable of hybridizing to a first target sequence in a eukaryotic cell,
(b) a first tracr mate sequence capable of hybridizing to a first tracr sequence, 
(c) a first tracr sequence, 
(d) a second guide sequence capable of hybridizing to a second target sequence in a eukaryotic cell,
(e) a second tracr mate sequence capable of hybridizing to a second tracr sequence, and 
(f) a second tracr sequence, 

and
(II) a polynucleotide comprising a sequence encoding a Cas9 protein and one or more nuclear localization sequences,
wherein the first target sequence is on a first strand of a DNA duplex and the second target sequence is on the opposite strand of the DNA duplex, and when the first and second guide sequences are hybridized to said target sequences in the duplex, the 5’ ends of the first guide sequence and the second guide sequence are offset relative to each other by at least one base pair of the duplex;
and optionally wherein each of I and II is provided in the same or a different vector.

Claim 128, the following phrase:
“wherein (a), (b), (c), (d), (e) and (f) are arranged in a 5’ to 3’ orientation, and (c) and (d) are linked by a nucleotide linker, wherein the nucleotide linker is transcribed from a sequence selected from the group consisting of ATTA, AATTATTA, AATTATTAATTA, AATTATTAATTATAAT, GTTTTAGAGCTATGCT, and GTTTTGAATGGTCCCAAAAC.”,
		has been rewritten as follows:
“wherein (a), (b), (c), (d), (e) and (f) are arranged in a 5’ to 3’ orientation, and (c) and (d) are linked by a nucleotide linker, wherein the nucleotide linker is transcribed from a sequence selected from the group consisting of ATTA, AATTATTA, AATTATTAATTA (SEQ ID NO: 462), AATTATTAATTATAAT (SEQ ID NO: 463), 


Claim 129, the following phrase:
“wherein (a), (b), (c), (d), (e) and (f) are arranged in a 5’ to 3’ orientation, and (c) and (d) are linked by a nucleotide linker, wherein the nucleotide linker is transcribed from a sequence selected from the group consisting of ATTA, AATTATTA, AATTATTAATTA, AATTATTAATTATAAT, GTTTTAGAGCTATGCT, and GTTTTGAATGGTCCCAAAAC.”,
		has been rewritten as follows:
“wherein (a), (b), (c), (d), (e) and (f) are arranged in a 5’ to 3’ orientation, and (c) and (d) are linked by a nucleotide linker, wherein the nucleotide linker is transcribed from a sequence selected from the group consisting of ATTA, AATTATTA, AATTATTAATTA (SEQ ID NO: 462), AATTATTAATTATAAT (SEQ ID NO: 463), GTTTTAGAGCTATGCT (SEQ ID NO: 464), and GTTTTGAATGGTCCCAAAAC (SEQ ID NO: 465).”

Information Disclosure Statement
3. 	Applicant has filed Information Disclosure Statement s on 2/11/2021 was filed after the mailing date of the first Notice of Allowance on 12/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.


Election/Restrictions
4. 	Applicant’s election of the following invention with traverse in the reply filed on 4/06/2017 is acknowledged.  
Group II, claims 31, 34-45, 80-90, 92-96, 101-104, 125-137, drawn to a polynucleotide composition comprising a CRISPR-Cas system with tandem guide RNAs.
Rejoinder
Claims 31, 34-45, 80-90, 92-96, 101-104, 125-137 are allowable. The restriction requirement between Groups I-II, as set forth in the Office action mailed on 11/10/2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Groups I-II is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


5. 	The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a tandem guide RNA comprising a first guide sequence, tracr mate sequence, and tracr sequence, which is linked to a second guide sequence, tracr mate sequence, and tracr sequence, wherein the nucleotide linker is transcribed from a sequence selected from the group consisting of ATTA, AATTATTA, AATTATTAATTA (SEQ ID NO: 462), AATTATTAATTATAAT (SEQ ID NO: 463), GTTTTAGAGCTATGCT (SEQ ID NO: 464), and GTTTTGAATGGTCCCAAAAC (SEQ ID NO: 465).
Specifically, the closest prior art of Doudna et al., (US2014/0068797, filed 3/15/2013, see IDS filed 3/08/2019) teaches CRISPR/Cas polynucleotide compositions and suggests a tandem guide RNA comprising upstream to downstream a single U6 RNA polymerase promoter operably lined to (a) a first guide RNA sequence capable of hybridizing with a target in a cell (b) a first tracrRNA mate sequence capable of hybridizing with a tracrRNA, and (c) a first tracrRNA followed by (d) a second guide RNA sequence capable of hybridizing with a target in a cell (e) a first tracrRNA mate sequence capable of hybridizing with a tracrRNA, and (f) a first tracrRNA, wherein (a), (b), (c), (d), (e) and (f) are arranged in a 5’ to 3’ order [0444-0445, 0691-0692].
Furthermore, Doudna teaches that the first sgRNA and the second sgRNA of the tandem guide RNA are linked by a nucleotide linker that is the cut site for the endoribonuclease Csy4 [0447].

    PNG
    media_image1.png
    156
    1285
    media_image1.png
    Greyscale

S. pyogenes direct repeat of GTTTTAGAGCTATGCT (SEQ ID NO:464) or the 20 nucleotide half of the direct repeat of GTTTTGAATGGTCCCAAAAC (SEQ ID NO: 465).
Furthermore, Aygun et al., (US2008/0293655, filed 2/8/2007) teaches compositions comprising tandem inhibitory RNAs that comprise a RNA linker [0027, 0036, 0097]. Specifically, Aygun et al. teaches nucleic acid linkers that comprise polypurine tracts such as AAAAAAAAA & TTTTTTTTT that are cleaved by endogenous RNAses (p. 4, col 1, 3rd para. of [0032], p. 13, [0128-0130], p. 20 [0210]). However, Aygun is silent to polypurine linkers of ATTA, AATTATTA, AATTATTAATTA (SEQ ID NO: 462), or AATTATTAATTATAAT (SEQ ID NO: 463).
Thus, the prior art does not teach or suggest tandem guide RNAs that are joined by a nucleotide linker, wherein the nucleotide linker is transcribed from a sequence selected from the group consisting of ATTA, AATTATTA, AATTATTAATTA (SEQ ID NO: 462), AATTATTAATTATAAT (SEQ ID NO: 463), GTTTTAGAGCTATGCT (SEQ ID NO: 464), and GTTTTGAATGGTCCCAAAAC (SEQ ID NO: 465). Furthermore, Applicant has demonstrated that the claimed linkers are cleaved with equal or greater efficiency that the endogenous 36 nucleotide direct repeat sequence (see Applicant’s Fig. 48 and p. 232 of the specification).



Conclusion
6. 	Claims 31, 34-45, 80-90, 92-96, 101-104, 125-137 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARTHUR S LEONARD/Examiner, Art Unit 1633